John G. Roberts, Jr.: We'll hear argument first this term in Case 10-1491, Kiobel v. Royal Dutch Petroleum. Mr. Hoffman?
Paul L. Hoffman: Mr. Chief Justice, and may it please the Court: The plaintiffs in this case received asylum in the United States because of the human rights violations alleged in the complaint. They sued the defendants for their role in these human rights violations in U.S. courts because the defendants are here and subject to the general personal jurisdiction of our courts. There's nothing unusual about suing a tortfeasor in our--
Ruth Bader Ginsburg: May -- may I ask you about the statement you just made? Personal jurisdiction was raised as a defense, right?
Paul L. Hoffman: --Personal jurisdiction was raised as an affirmative defense, but not raised in a motion to dismiss.
Ruth Bader Ginsburg: And so your position is it was waived?
Paul L. Hoffman: Yes.
Ruth Bader Ginsburg: But it was not adjudicated. Is there--
Paul L. Hoffman: It was not adjudicated in this case. Our position, it was waived when it was not raised in a Rule 12 motion.
Anthony M. Kennedy: What effects that commenced in the United States or that are closely related to the United States exist between what happened here and what happened in Nigeria?
Paul L. Hoffman: The -- the only connection between the events in Nigeria and the United States is that the plaintiffs are now living in the United States and have asylum because of those events, and the defendants are here. There's no other connection between the events that took place in the -- in Nigeria and the forum. The -- the basis for suing the defendants here was because they are here and because it was possible to get jurisdiction.
Anthony M. Kennedy: And just to make it clear--
Paul L. Hoffman: Yes.
Anthony M. Kennedy: --it's your position -- and I believe it's the position of the United States; I'm not sure -- that if a U.S. corporation commits an international law violation in the United States, that U.S. corporation can be sued in any court in the world?
Paul L. Hoffman: Well, it is -- it is possible that other countries would assert jurisdiction. I think that, generally speaking -- and it might well have been the case in this case had the issues been raised -- most of the time, alternative doctrines like the requirement of personal jurisdiction, or the requirement -- or forum non conveniens or other doctrines would -- would have those cases litigated in other places.
Anthony M. Kennedy: But then -- but the way I stated the hypothetical, or the proposition, that is your beginning proposition -- although there might be some defenses. But as a beginning matter, that they can be sued in any country in any court in the world.
Paul L. Hoffman: Well, I think it would depend on what the events were and what the claims were and -- and what the law in that jurisdiction was.
Anthony M. Kennedy: Well, we assume--
Paul L. Hoffman: I think that this -- sorry.
Anthony M. Kennedy: --we assume a violation of international law--
Paul L. Hoffman: Okay.
Anthony M. Kennedy: --as part of the hypothetical.
Paul L. Hoffman: Yeah. Well, I think that if -- if, in fact, the U.S. corporation committed a violation of the universal jurisdiction norm, for example, as we believe these norms are in this case, there are many jurisdictions in which U.S. corporations could be -- could be sued. In fact, in the United Kingdom and the Netherlands, I believe their -- their provisions enforcing the international criminal court might--
John G. Roberts, Jr.: I suppose, if you have -- I suppose, if you have, as I think there probably is in this case, a number of plaintiffs, they can sue in a number of different countries, right? Some will sue in the United States, others in the United Kingdom, others in the Netherlands?
Paul L. Hoffman: --Well, it -- it is possible that the plaintiffs could have sued in other places. They sued here because this is where they live. This is their adopted homeland because of that. The United States, under international law, clearly has jurisdiction to adjudicate claims between parties properly before them.
Antonin Scalia: Is there some -- is there some super body that decides what constitutes a violation of the particular norms of international law? That is to say, these other countries that have jurisdiction, they decide for themselves, don't they, what -- whether there's been a violation of the international norm or not?
Paul L. Hoffman: Well, if -- if there are proceedings with respect to those norms or violations, yes, they do. And then in domestic courts, there are international tribunals that have a limited jurisdiction, and they decide. There are some ad hoc tribunals that decide other cases. And the national -- national courts have always been engines of decision making on -- on international law. In fact, that's the foundation of this -- of this statute comes from the founders' desire to have Federal courts decide what law of nations claims--
Antonin Scalia: Sure, national courts have been the deciders when -- when the violation occurs within the nation. But to give national courts elsewhere the power to determine whether a United States corporation in the United States has violated a norm of international law is something else, it seems to me.
Paul L. Hoffman: --Well, it's unlikely that -- that that would come up, because the suit could be brought in the United States. It's also unlikely, because, based on most forum non conveniens doctrines, the suit would be heard here, because--
Ruth Bader Ginsburg: --You didn't mention exhaustion of administrative remedies.
Paul L. Hoffman: --Well, there is the possibility of exhaustion of local remedies. I know the European Union brief suggests that that's part of the international law package that one has to accept. And this Court in Sosa did say that it would consider an exhaustion of local remedies doctrine if that was the case. And, of course, exhaustion of local remedies would be an additional safeguard against the issue that Justice Kennedy and Justice--
Samuel A. Alito, Jr.: Suppose a case like this is brought in the United States and the State Department tells the district court that allowing this case to go forward will have a very deleterious effect on U.S. foreign policy and on the welfare of U.S. -- U.S. citizens abroad.
Paul L. Hoffman: --Well, I think there--
Samuel A. Alito, Jr.: The district court says: "Well, there's nothing I can do about it. " "This case is just going to go forward. " That's your position?
Paul L. Hoffman: --Well, no, not at all. I mean, I think--
Samuel A. Alito, Jr.: Well, what would happen in that situation?
Paul L. Hoffman: --Well, I think the political question doctrine would clearly apply, and -- and -- and a court would decide whether to go forward. If the United States believed that the case should be dismissed, as I understand the U.S. position in past cases like Doe v. Exxon, is that there should be interlocutory appeal from -- from a denial of a political question doctrine decision to go forward in light of that.
Samuel A. Alito, Jr.: What if a district court won't certify a question for interlocutory appeal?
Paul L. Hoffman: Well, but I think what the U.S. position is, and I think -- I think it would -- I assume it would be accepted -- is that if the United States says going forward at all raises those questions, that it would be able to go up on a Cohen v.--
Anthony M. Kennedy: Well, you know, Justice Alito can protect his own hypothetical, but it seems to me you're walking away from it. The question as I understood it assumed that there is a violation of international law.
Paul L. Hoffman: --Right.
Anthony M. Kennedy: But that proceeding with this particular case will, because of some other reasons--
Paul L. Hoffman: Right--
Anthony M. Kennedy: --involve the United States or its citizens living abroad in serious complications with a foreign government. That's not a political question.
Paul L. Hoffman: --Well, it could be.
Anthony M. Kennedy: There's political consequences, but that's the whole point.
Paul L. Hoffman: Well--
Anthony M. Kennedy: There's -- there's -- you can't cite a case -- but maybe you can, please do if you can -- that this is part of the political question doctrine.
Paul L. Hoffman: --Well, I think that in Corrie v. Caterpillar, for example, there were alleged human rights violations, and the United States said that because U.S. aid was involved in providing the bulldozers that were involved in that alleged human rights violation, that the court should dismiss on political question grounds, and the courts did dismiss on political question grounds.
Stephen G. Breyer: Couldn't you just say if -- would we have the power to say, looking at Sosa and the principles that narrow considerably the subject matter of this statute, to add a requirement that if the State Department says that it interferes with foreign relations it doesn't fall within the statute, can't bring it?
Paul L. Hoffman: Well--
Stephen G. Breyer: That would get rid of this problem, wouldn't it?
Paul L. Hoffman: --Well, that would get rid of the problem. I think that in truth, the way the political question doctrine would work would probably end up being the same when it's that kind of rule.
Stephen G. Breyer: It would be the same thing. By the way, did we sign the torture treaty?
Paul L. Hoffman: Yes. We've ratified--
Stephen G. Breyer: We've signed the torture treaty.
Paul L. Hoffman: --We've ratified--
Stephen G. Breyer: The torture treaty does provide for -- for what is it called, universal jurisdiction?
Paul L. Hoffman: --Yes.
Stephen G. Breyer: All right. So, if in fact a corporation in the United States, in cahoots with the government or something, should do the unusual thing of violating the torture treaty, Tasmania or any country in the world that signed the torture treaty would have jurisdiction under that treaty to proceed, is that right?
Paul L. Hoffman: Right.
Stephen G. Breyer: So the situation that we're talking about already is in existence.
Paul L. Hoffman: That's right. I mean, there's nothing that the Court would do in this case that would change--
Samuel A. Alito, Jr.: Well, if it was the corporation, it wouldn't fall under the torture--
Stephen G. Breyer: Well, that -- no, the torture treaty says nothing about corporations.
Paul L. Hoffman: --Right. I mean, that's different from the ICC. But the -- yes.
Sonia Sotomayor: Counsel, there is the amicus brief from the European Commission.
Paul L. Hoffman: Yes.
Sonia Sotomayor: And it provides for a very simple rule. Please explain to me what's wrong with it? It basically says you have to borrow both the substantive and procedural international law norms; that those norms do permit these foreign-cubed cases only so long as either, it appears to me, the defendant is a citizen of the country, the acts occurred within that country, or the alien has exhausted both domestic and international avenues for relief, a sort of forum by necessity, which apparently most countries have, including the ones who have submitted amici arguing--
Paul L. Hoffman: Right.
Sonia Sotomayor: --different points, like England and The Netherlands.
Paul L. Hoffman: Right.
Sonia Sotomayor: It seems to me like a fairly simple set of rules clearly defined and limiting the application of this statute in a way that sort of makes sense.
Paul L. Hoffman: Well, I think--
Sonia Sotomayor: What's wrong with the rule?
Paul L. Hoffman: --I don't think there is a lot wrong with the rule, actually. In a foreign cube kind of case, it seems to me the EU position is, number one, that there is universal jurisdiction no matter whether you consider the Federal Commonwealth cause of action prescriptive or not. And so, the countries of the world have agreed that all states have an interest in enforcing these fundamental norms and that's part of international law. And that -- that what goes with that are limits of exhaustion of remedies under international law, which safeguards the interests of third states before the United States can litigate it.
Sonia Sotomayor: So answer me why is this not the case where on the facts there has been a failure to exhaust.
Paul L. Hoffman: Well, I think that we would -- we would -- there's no record, obviously, about that. And one of the arguments we would make about exhaustion, I believe, is that it would have been futile to exhaust under international law -- under international law standards.
Ruth Bader Ginsburg: Might be -- Nigeria is one question, but other potential forums are the U.K. and the Netherlands.
Paul L. Hoffman: Right. And I think that we -- you know, we have -- if there was an exhaustion of local remedies requirement, then we would have to see if we could satisfy that.
Ruth Bader Ginsburg: I think -- haven't both of those nations said they would not entertain this case?
Paul L. Hoffman: It's not clear. I mean, in fact, the -- you know, there is a recent Dutch decision that goes perhaps farther than the Alien Tort Statute, the Al Brujaj case.
Elena Kagan: But you would agree, Mr. Hoffman, that if there were an exhaustion requirement, it would not apply only to Nigeria, but also to the Netherlands and to the U.K.--
Paul L. Hoffman: Well, I mean, it depends on how the Court frames it. I mean, there's the exhaustion requirement under the Torture Victim Protection Act, there are arguments about what that looks like under international law. I mean, I think that -- to follow up on Justice Sotomayor's point, I think that if that's deemed by the Court to be a requirement of international law, then international law rules on exhaustion should apply, and we would either be able to satisfy them or not or take whatever position we would take with respect to that.
Samuel A. Alito, Jr.: --Well, the U.K. -- the U.K. and the Netherlands, I -- well, I'll ask you. Do you disagree that those are fair judicial systems where a Plaintiff can get a fair shake?
Paul L. Hoffman: Yeah. No, I don't think that anybody disputes that the legal systems in the Netherlands or the United Kingdom are fair. I mean, they obviously are.
Samuel A. Alito, Jr.: Well, if that's so, then what does this case -- why does this case belong in the courts of the United States--
Paul L. Hoffman: Well--
Samuel A. Alito, Jr.: --when it has nothing to do with the United States other than the fact that a subsidiary of the defendant has a big operation here?
Paul L. Hoffman: --Well, it -- it -- from our standpoint it's here, the way I started the argument, really, which is that our clients are here, they're here. Personal jurisdiction has not been contested and no one made a forum non conveniens motion in this particular case. Now, there was a forum non conveniens motion in a companion case. So -- but I think that that's a problem that goes more toward--
Ruth Bader Ginsburg: And what happened to that?
Paul L. Hoffman: --It -- the Second Circuit overturned the district court on forum non conveniens.
Ruth Bader Ginsburg: Overturned it which way?
Paul L. Hoffman: It said that the case -- that the Wiwa case could proceed and--
Ruth Bader Ginsburg: So it rejected the forum non conveniens.
Paul L. Hoffman: --Rejected forum non conveniens in that case. And I know that the United States brief believes that that was wrongly decided. But from our standpoint, if we're talking about the way that the ATS should be structured, our belief is that forum non conveniens, generally speaking, is going to deal with the problem -- the problems that the Court has raised. If -- if the Court believes that the Wiwa decision was wrong or that that doctrine's wrong, that doctrine should be changed.
Ruth Bader Ginsburg: May I ask you a question about your reliance on the Alien Tort Statute, that if your theory is that this is a violation of a universal norm, and that Federal common law makes it a claim available in the United States, now there is 1331 general Federal question jurisdiction. Couldn't you have said, never mind the Alien Tort Statute, I'm suing under 1331 Federal question jurisdiction, and I have got -- the claim for relief is the U.S. common law implementing the international law?
Paul L. Hoffman: Well, I think this Court in Sosa said that its analysis did not necessarily apply to 1331, and I think that's because of the history of 1350. The history of 1350, as the historians' brief lays out, is that the Founders believed that certain law of nations norms could be implemented by common law tort actions. And this Court in Sosa found that without further congressional action, the courts of the United States would be available to enforce norms that were similar to those norms. And in fact, the norms that the Founders were familiar with were very similar in kind to the universal jurisdiction norms that Justice Sotomayor--
Antonin Scalia: Yes, but general -- general common law was not considered to be Federal law, neither Federal law nor state law. If that were so, every tort action, which in those days were decided under -- under a general law that was up there in the sky, would have been a Federal -- a Federal claim.
Paul L. Hoffman: --But there were -- there was certain -- there were certain norms that were believed to be part of the law of nations, including piracy and attacks on ambassadors, and they were governed by universal standards.
Antonin Scalia: Common law. It's general common law.
Paul L. Hoffman: Well, but I think this Court found in Sosa that that -- that that part of common law at the time has become customary international law, and that the courts of this country have not lost their ability to enforce the same kinds of law of nations norms as the Founders wanted to enforce in the Alien Tort Statute in the context of universal human rights norms.
Antonin Scalia: Well, that isn't the issue. The issue is whether when they do so they are enforcing Federal law or not.
Paul L. Hoffman: I think this Court said that the Federal common law within one of the exceptions to Erie -- I think this Court, right after Erie, found that there were enclaves of Federal law, one of them being the area of foreign relations, where Federal common law should be viewed as Federal--
Anthony M. Kennedy: Well, that answer would apply if you were answering Justice Ginsburg's question in the affirmative by saying that there is 1331 jurisdiction, but you need not go so far, given Sosa.
Paul L. Hoffman: --We don't. We don't, and I think the distinction is that in Sosa and in the Alien Tort Statute the statute itself speaks about torts. This Court found, based on the history and intent of the Congress, that there was no reason to wait for any congressional authorization to go forward on those claims, and therefore it was available to bring claims. So--
Ruth Bader Ginsburg: Well, maybe they had--
Paul L. Hoffman: --we're not taking the position that 1331--
Ruth Bader Ginsburg: --maybe they had to provide that in 1789 because there was no -- there was no general Federal question jurisdiction existing at the time.
Paul L. Hoffman: --Well, it could be, but what seems more obvious about the reason for the Alien Tort Statute was to make sure that there was a Federal court available to litigate law of nations claims that could have been litigated in state court, just as these claims could be litigated in State court. And in fact, one of the -- and, also, in answer to the Respondents' claims about extraterritoriality, if one imagines -- under the Respondents' theory, you could -- a French ambassador could be attacked by a Frenchman in Pennsylvania and have Alien Tort Statute jurisdiction and a claim for relief. If a U.S. citizen attacked the French ambassador on foreign soil, he wouldn't have an Alien Tort Statute claim; he would be sent to the state courts if he could -- the state courts were open, which is exactly the opposite of the purpose of the Alien Tort Statute, the fundamental known purpose of the Alien Tort Statute.
Ruth Bader Ginsburg: You point out, I think, an anomaly. If the victim is a United States citizen -- you say the only ties here are that the victims got asylum in the United States, so they are here. But someone who is here all the time, someone who is a citizen of the United States, but is abroad and is a victim of one of these atrocities, there would be no suit for such a person.
Paul L. Hoffman: Well, Congress provided for some jurisdiction in the Torture Victim Protection Act.
Ruth Bader Ginsburg: Yes, but under the Alien Tort Statute.
Paul L. Hoffman: Well, the Alien Tort Statute is limited to alien plaintiffs. I mean, and that was the congressional design, and it was -- that arises out of the history, to make sure that aliens with law of nations claims had access to Federal courts and Federal remedies to vindicate those positions. The United States could still take action to protect the U.S. citizen. Can I reserve the balance of my time then?
John G. Roberts, Jr.: You can. Ms. Sullivan?
Kathleen M. Sullivan: Mr. Chief Justice and may it please the Court: This case has nothing to do with the United States. It's Nigerian plaintiffs suing an English and Dutch company for activity alleged to have aided and abetted the Nigerian government for conduct taking place entirely within Nigeria. And, Justice Ginsburg, to the personal jurisdiction question, Shell did not waive personal jurisdiction objections to the suit. The court in the companion Wiwa case determined -- rejected the personal jurisdiction affirmative defense, and the Second Circuit affirmed. So if you look at Joint Appendix pages 111 to 112, you'll see that we absolutely preserved the personal jurisdiction defense. Missing from the discussion you've just had with Mr. Hoffman about possible ways to minimize the dangers of applying the ATS in foreign countries is any mention of Congress. And I'd like to return us to the question presented on this round of the argument, which is: Should the ATS and, Justice Ginsburg, Federal common law be applied to conduct taking place entirely within the borders of a foreign country? And our answer is it should not, under the--
Ruth Bader Ginsburg: Does that mean, Ms. Sullivan, that you -- and do I understand your argument on brief correctly, that you would say from -- the revival of 1350 from Filartiga was wrong because nothing happened -- nothing happened in the United States there? Marcos was wrong because nothing -- the wrong occurred abroad? Does your -- the argument you're making now that this is not applicable to things that happened offshore exclude Filartiga and Marcos?
Kathleen M. Sullivan: --We do not believe that you need to address Filartiga because Filartiga is taken care of entirely by the proper body, which is Congress. Congress, in enacting the TVPA, the Torture Victim Protection Act, covered a situation like Filartiga, where a Paraguayan plaintiff sues a Paraguayan individual defendant for conduct in Paraguay.
Ruth Bader Ginsburg: But then you're at least saying--
Anthony M. Kennedy: Well, maybe it's just history and background, but I would really like you to answer Justice Ginsburg's question. Suppose we had granted cert in Filartiga before Congress acted? What -- under your position, what should have been the result? I think that was the purport of her question, and I would appreciate an answer to it.
Kathleen M. Sullivan: Yes, Justice Kennedy. We think the current correct result is that the ATS and Federal common law, which is substantive and remedial law of the United States -- and here, we agree with the United States on page 2 of its brief -- ATS plus Federal common law is the substantive and remedial law of the United States. And we think, under the well-established canon against extraterritorial application of U.S. law, absent congressional clear indication, there should not be such an extension. Therefore--
Antonin Scalia: Ms. Sullivan, can I ask you about your position on extraterritorial application. I believe strongly in the presumption against extraterritorial application, but do you know of any other area where extraterritorial application only means application on the territory of a foreign country and not application on the high seas?
Kathleen M. Sullivan: --Well--
Antonin Scalia: I find that -- you know, extraterritorial means extraterritorial, but -- but you contend that this -- as I think you must -- that this statute applies on the high seas.
Kathleen M. Sullivan: --We -- we don't concede that the statute applies on the high seas.
Antonin Scalia: Oh, you don't? Okay. I thought that was common ground. I'm glad to know it isn't.
Kathleen M. Sullivan: Sosa said, looking to the three Blackstone paradigms, assault on ambassadors, interference with safe conduct, and piracy, that certainly the antecedents to the ATS, the Morbois incident of an attack in Philadelphia, and the New York constable entering the home in New York City of the Dutch ambassador, those were incidents on U.S. soil. And Sosa says perhaps also the third paradigm, piracy, might also be covered.
John G. Roberts, Jr.: Well, I thought that was the most clear violation of an international norm. The one thing that the civilized countries would agree on is that you--
Kathleen M. Sullivan: At the time.
John G. Roberts, Jr.: --capture pirates.
Kathleen M. Sullivan: Our clear -- our position on piracy is this. Even if you think the ATS and Federal common law can extend to conduct on the high seas, which are stateless, a place where no foreign sovereign rules, that does not mean that the ATS and Federal common law can apply to conduct within a foreign sovereign's borders--
Stephen G. Breyer: Well, it doesn't mean that. It doesn't mean that, but if the -- what is the question we're asking. If, when the statute was passed, it applied to pirates, the question to me is who are today's pirates. And if Hitler isn't a pirate, who is? And if, in fact, an equivalent torturer or dictator who wants to destroy an entire race in his own country is not the equivalent of today's pirate, who is? And we have treaties that say there is universal jurisdiction. Other countries take it.
Kathleen M. Sullivan: --Justice Breyer--
Stephen G. Breyer: We took it in Filartiga. We took it in the cases that Justice Ginsburg mentioned. So I absolutely grant you could make the distinction, but, given the purpose and an objective of the statute, why should we make it?
Kathleen M. Sullivan: --Justice Breyer, with respect, the United States has not acceded to the principle of universal civil jurisdiction. And with respect--
Stephen G. Breyer: Well, we did explicitly in the torture treaty in respect to that particular incident.
Kathleen M. Sullivan: --Justice Breyer, in our brief at 48, note 11, you'll see that that's not quite the case. I'm sorry -- I'm sorry. We object -- the United States objected to the universal civil jurisdiction aspect of the convention against torture. We have never acceded to that. And the reason is that we fear exactly the consequences Justice Kennedy began the argument with. We fear that if we say that a United States court can be open to try any accused law of nations violator anywhere in the world regardless of the place of the conduct, the other nations of the world might seek to do the same to us.
Stephen G. Breyer: They do that, don't they, with torture? I mean, isn't that -- it's criminal, not civil, quite right. Does that make it better?
Kathleen M. Sullivan: Criminal is very different from civil. And what we -- the precise argument we are making here is that the presumption against application of U.S. law to conduct within foreign sovereigns -- and remember, the purpose of the presumption, Justice Scalia, is to avoid conflict with foreign sovereigns. There is no foreign sovereign over the high seas. The conflict arises, and the presumption protects against this conflict, when we go into a foreign nation, we project our law.
Antonin Scalia: I understand that. That's the worst. But I really don't -- you appeal to the general principle of territoriality of our laws. And, as I say, I don't know any other case where that principle allows our securities laws to be applied on the high seas, for example--
Kathleen M. Sullivan: Well--
Antonin Scalia: --even though they can apply in Australia.
Kathleen M. Sullivan: --Your Honor, if you wish to say no extraterritorial application, we think Sosa does not foreclose that, because Sosa simply said piracy might be one of the actions covered. But I want to get back to the key point, which is--
Samuel A. Alito, Jr.: Can I ask this about piracy? In 1789, do you think that Congress was contemplating tort actions against pirates in courts of the United States?
Kathleen M. Sullivan: --No, we do not, Your Honor, because we many think that in rem actions were the typical things contemplated. And as soon as United States v. Palmer comes along, this Court applied the presumption against extraterritorial application of U.S. law to -- the application of the then-extant piracy statute to a foreign-flagged vessel on the high seas. The thought was, don't apply it to the foreign-flagged vessel because that's like a mini-foreign country on the high seas. So we would argue that the presumption against extraterritoriality actually applied in the founding era even to piracy. But even if you were to say, well, piracy is covered now, it doesn't follow that the norms that are invoked here under the law of nations can be subject to a U.S. civil cause of action. And I want to stress that our point is that the U.S. is projecting here -- and I don't believe through the statute, the ATS, but through the causes of action under Federal common law -- our law onto foreign countries.
Elena Kagan: Well, Ms. Sullivan, your argument is very broad, and I want to ask you a question. Your case might properly be dismissed. But take a different case, and it's a -- just a variation on the Marbois incident, where instead of being attacked in Philadelphia, the French ambassador to Britain is attacked in London, but is attacked by a United States citizen, who then comes home to the United States, seeks refuge in the United States. And the French ambassador -- the French ambassador wants to bring an action. Wouldn't the ATS have contemplated exactly that sort of action? I mean, why would it make any difference whether the attack on the French ambassador by a United States citizen occurred in Philadelphia or occurred in London?
Kathleen M. Sullivan: The difference it makes is that in your hypothetical, the reverse Marbois case, the proper remedy would have been to seek -- for France to seek extradition of the U.S. assailant and--
Elena Kagan: Well, I think I'm advised by the Solicitor General's office that there were very few extradition treaties at that time. And even if extradition was a possible remedy, I mean why shouldn't we understand the ATS to provide supplemental remedies as well, civil as well as criminal, civil as well as extradition?
Kathleen M. Sullivan: --Because Congress hasn't clearly said so. And the point of the presumption is to avoid all of the judge-made possible qualifications that were discussed earlier: Exhaustion, political question, the possible limitations suggested by the European Union. Congress doesn't get to say anything if it's the courts deciding, through their own prudence, together with the advice from the Department of State. And, Justice Alito, in answer to your question whether--
Antonin Scalia: Excuse me. Do you mean that the courts -- in those areas where you acknowledge the statute applies, that the courts will not apply doctrines of exhaustion, of, you know, comity, of the appropriateness of bringing the action here? Of course they will, won't they.
Kathleen M. Sullivan: --They're not always applied, Justice Scalia. And if so, it sometimes takes many years before they happen. And the State Department is not always listened to. In the South African apartheid case, not only did the State Department seek to protest the action, but the government of South Africa filed a letter, and the district court ignored both.
Elena Kagan: Well, we should fix that then. But that's not the question here, right? The question here is -- is the different one of whether you ever get to the exhaustion question.
Kathleen M. Sullivan: Correct.
Elena Kagan: And if you go back to the reverse Marbois, you said Congress didn't speak, but I think what we said in Sosa is that Congress did speak, that Congress was referring to exactly that kind of tort when it passed the Alien Tort Statute. And you are saying it would have made a difference to Congress that the incident occurred in a different place even though the attacker was a United States citizen seeking refuge in the United States and leaving the French with no remedy.
Kathleen M. Sullivan: With respect, Your Honor, the French had several remedies. The French victim could have sued in tort in the United States. And under the transitory tort doctrine that was adopted at the time, which is not a precedent for the ATS, would have allowed a suit under French law. French law would have been imported to try that claim. So it could have been tried in State court as an assault. Second, there could have been extradition. Third, the point of the Marbois in stimulating the ATS was that if a U.S. citizen attacks the French ambassador on U.S. soil, and we then harbored him, that could have led to an incident of war. But there is no incident of war or conflict posed in your hypothetical because extradition was possible, and State court tort violations -- State law tort -- State court jurisdiction over a transitory tort should have obtained.
Sonia Sotomayor: Do you think it matters that the harboring is after the fact or not? Meaning if the mercenary fled France and was hiding from the French here, why is there any less chance of a war?
Kathleen M. Sullivan: Well--
Sonia Sotomayor: I don't understand. The apples and apples don't -- seem to not match in my mind.
Kathleen M. Sullivan: --Justice Sotomayor, I -- there is theoretically the possibility that if State law transitory tort didn't work, and if extradition didn't work, and if the French didn't just seek to punish the assailant in their own country, maybe there would have been international conflict, but there is no evidence Congress was thinking about that at the time.
Sonia Sotomayor: Pirates could have been sued in State court, too, and yet the ATS -- I know that you quarrel about whether an act of piracy qualifies as an international norm, but assuming that I accept it is, pirates could have been -- under your theory, pirates could have been sued in State court, too, yet Congress found it important to pass the ATS.
Kathleen M. Sullivan: It did. But, Your Honor, there is not a single founding era precedent, not a single one, that involves the reverse hypothetical. Every single founding era precedent that simulated the ATS or came soon in its aftermath involved international law violations alleged to have occurred on U.S. soil or in U.S. waters. The two cases most soon after the ATS were Moxon v. The Fanny and Bolchos v. Darrell, which involved supposed law of nations violations on U.S. waters and on U.S. soil.
Samuel A. Alito, Jr.: What should happen when the injury occurs within the territory of a foreign country, but it is alleged that the injury was directed by someone in the United States?
Kathleen M. Sullivan: Justice Alito, we would respectfully urge that direction is -- is not enough. If the place of the injury and the place of the last conduct was on foreign soil. We think ordinary restatement of conflict principles would suggest that you look to the law of the place of injury, not to the forum law. And the most important point about the ATS and Federal common law, even if it were under section 1331, Justice Ginsburg, is that it's an application of U.S. substantive and remedial law to another country. And the offense is we're telling the other country that they have to entertain private civil litigation. And there is a difference, Justice Breyer, between criminal and civil--
Stephen G. Breyer: Okay. You're right about that. What about the Bradford? Isn't there -- all this stuff about -- you know what I'm talking about.
Kathleen M. Sullivan: --Bradford is the best thing the Petitioners have in the founding era, and it's not enough to overcome the presumption--
Stephen G. Breyer: Because?
Kathleen M. Sullivan: --because he could have been speaking about the high seas.
Stephen G. Breyer: He could have, but if you read it, it looks as if there was -- what he's upset about -- or what Britain was upset about was an American.
Kathleen M. Sullivan: And he--
Stephen G. Breyer: Yes. Go ahead.
Kathleen M. Sullivan: --It was Americans, but we -- we think, if properly read, the hostilities of which he spoke was the high seas part of the conduct. It was an American who piloted the French fleet 60 miles from the Iles de Los to the Sierra Leone River. And that was -- if you read grammatically, we think that is what Attorney General Bradford was referring to.
Elena Kagan: But--
Ruth Bader Ginsburg: --Ms. Sullivan, before your time runs out, I mean, you have said, candidly, that if Filartiga were to come up today, if Marcos were to come up to this forum, there would be no basis under the Alien Tort Statute. But assume for the moment that those two cases -- that we accept them -- Sosa seemed to accept them. Is there anything different about your case?
Kathleen M. Sullivan: Yes, Your Honor. There are many -- many differences between us and Filartiga. For one, this is a case in which there is a class action against a corporation. And if you don't agree with us on the lack of extraterritorial application, we still maintain that the ATS does not apply to corporations. Second, there is -- there was a -- there's an allegation here of aiding and abetting a foreign government. It was unclear in Filartiga whether the Paraguayan was acting within or without the state's authority, but -- and he was later deported, so we don't know the answer. But here the offense is magnified because the allegation is that an English and a Dutch company aided and abetted the Nigerian government. That is where the offense to the principle against international friction is at its highest. And so if you weren't to adopt our position in full, at a minimum we think you should hold that the presumption applies to foreign cubed cases involving aiding and abetting a foreign government, where everything is foreign. But we don't think you should do that in the first instance. We respectfully submit the better approach is to apply the presumption as a categorical matter.
Anthony M. Kennedy: But in Filartiga, why wasn't there an aiding and abetting? I think it was pretty clear. He probably was working for the government, which is even worse.
Kathleen M. Sullivan: Well--
Anthony M. Kennedy: But -- and I am interested in Justice Ginsburg's question.
Kathleen M. Sullivan: --Yes.
Anthony M. Kennedy: Just assume we think the Second Circuit was right, pre-congressional action under the Alien Tort Statute. Is there any way in which we can use the principle of extraterritoriality to rule in your favor?
Kathleen M. Sullivan: We think there is, Justice Kennedy. And we think the principle of extraterritoriality is -- is essentially a democracy-forcing device to send these questions back to Congress. And if we send it back to Congress--
John G. Roberts, Jr.: Well, have we crossed that -- we've crossed that bridge already, didn't we, in Sosa?
Kathleen M. Sullivan: --You have--
John G. Roberts, Jr.: The presumption applies to interpreting acts of Congress. We are over that. We're -- we're making this law up ourselves, right?
Kathleen M. Sullivan: --Chief -- Mr. Chief Justice, you are making it up themselves, and that's why there's all the more reason to apply the presumption against application to foreign countries. It's far worse to have judges--
Sonia Sotomayor: But you're asking us to overturn our precedents.
Kathleen M. Sullivan: --We--
Sonia Sotomayor: You're -- you're basically saying Filartiga and Marcos, Sosa, they were all wrong.
Kathleen M. Sullivan: --We are not, Your Honor. Sosa did not address the question we have before the Court today.
Sonia Sotomayor: Counsel, how can you say that? Maybe the facts didn't, but certainly the reasoning of the case addressed that issue very directly and -- and basically said it does. And then it talked about how you limit it. That's what Sosa did.
Kathleen M. Sullivan: To answer the Chief Justice's question, you don't need to overrule, so to speak, Filartiga on Justice Kennedy's question. You can simply say that in the intervening period, Congress did, as is appropriate in the area of applying law to foreign conduct, pass a specific statute, the TVPA, that applies exactly to the conduct in Filartiga. That should inform your decision today, that you don't need judge-made law to address the situation in Filartiga. And you don't need to overrule Sosa, with respect, Justice Sotomayor, because Sosa did not address, for better or for worse, the extraterritoriality argument we make today. It went off at the first step. No international norms, specifically universal and specific -- sufficiently specific and universal. So it didn't get to the concerns about friction with foreign countries.
Elena Kagan: --But, Ms. Sullivan, I'm going to read you something from Sosa, which -- it talks all about the rule that it adopts and then it says: "This is generally consistent with the reasoning of many of the courts and judges who faced the issue before it reached this Court. " "See Filartiga. " And then it quotes Filartiga: "For purposes of civil liability, the torturer has become like the pirate and slave trader before him, an enemy of all mankind. " So we gave a stamp of approval to Filartiga and Filartiga's understanding that there were certain categories of offenders who were today's pirates.
Kathleen M. Sullivan: If -- the fact that the nations of the world agree on norms does not mean the nations of the world agree on remedies. And what the ATS and Federal common law, as interpreted in Sosa, do is project a U.S. civil cause of action with U.S. rules, punitive damages, no attorney fee shifting, contingent fee and punitive damages. That should not be done except by Congress. They did it in the TVPA, but you should not permit it to be done here. Thank you.
John G. Roberts, Jr.: Thank you, Ms. Sullivan. General Verrilli.
Donald B. Verrilli, Jr.: Mr. Chief Justice, and may it please the Court: The Alien Tort Statute should not afford a cause of action to address the extraterritorial conduct of a foreign corporation when the allegation is that the defendant aided and abetted a foreign sovereign. In this category of cases, there just isn't any meaningful connection to the United States.
Sonia Sotomayor: Is that the same -- is that your simple rule? Is that how you want us to rule--
Donald B. Verrilli, Jr.: Yes.
Sonia Sotomayor: --that there could never be aiding and abetting on behalf of a corporation? Is that your simple answer to this case, or what's the general--
Donald B. Verrilli, Jr.: It's -- it's a narrower statement than that, Justice Sotomayor. It's that there shouldn't be a cause of action to address the extraterritorial conduct of a foreign corporation that is alleged to have aided and abetted the acts of a foreign sovereign.
Ruth Bader Ginsburg: What about in your -- you do say in your brief that you think that Filartiga is within the Alien Tort Statute.
Donald B. Verrilli, Jr.: Yes, we do, Justice Ginsburg.
Ruth Bader Ginsburg: You don't -- don't adopt a theory that many of the -- the briefs do, that there has to be some connection, some nexus to the United States. You just tell us that Filartiga is okay. And how about Marcos, is that okay?
Donald B. Verrilli, Jr.: Well, we think in Filartiga, Justice Ginsburg, that the -- the -- that there is a nexus to the United States. The actual perpetrator was -- A, it was a case against the actual perpetrator.
Ruth Bader Ginsburg: Yes, but you -- you don't--
Donald B. Verrilli, Jr.: And B--
Ruth Bader Ginsburg: --you don't offer us a nexus. You don't offer us that reason why Filartiga was okay.
Donald B. Verrilli, Jr.: --Yes, I think our reasons for why Filartiga was okay is that -- that it was the actual perpetrator, not an aider and abettor, and the actual perpetrator was resident in the United States. And I do think when Congress enacted the TVPA, that is what Congress looked to as the salient features of the Filartiga situation that justified--
Ruth Bader Ginsburg: What else? You -- you say Filartiga. You don't mention Marcos. Is Marcos in your view a proper exercise?
Donald B. Verrilli, Jr.: --I -- I think Filartiga is the paradigm, and cases like Filartiga are the paradigm that -- where we think ATS -- ATS causes of action should be recognized.
Antonin Scalia: General Verrilli, the -- that's -- that is a new position for the -- for the State Department, isn't it?
Donald B. Verrilli, Jr.: It's a new--
Antonin Scalia: And for -- and for the United States Government? Why should -- why should we listen to you rather than the solicitors general who took the opposite position and the position taken by Respondents here in other cases, not only in several courts of appeals, but even up here.
Donald B. Verrilli, Jr.: --Well, Justice Scalia, in a case like this one, in cases under the Alien Tort Statute, the United States has multiple interests. We certainly have foreign relations interests in avoiding friction with foreign governments; we have interests in avoiding subjecting United States companies to liability abroad. We also have interests in ensuring that our Nation's foreign relations commitments to the rule of law and human rights are not eroded.
Antonin Scalia: I understand that, but--
Donald B. Verrilli, Jr.: It's my responsibility to balance those sometimes competing interests and make a judgment about what the position of the United States should be, consistent with existing law.
Antonin Scalia: --It -- it was--
Donald B. Verrilli, Jr.: And we have done so.
Antonin Scalia: --it was the responsibility of your predecessors as well, and they took a different position. So, you know, why -- why should we defer to the views of -- of the current administration?
Donald B. Verrilli, Jr.: Well, because we think they are persuasive, Your Honor.
Antonin Scalia: Oh, okay.
John G. Roberts, Jr.: Your successors may adopt a different view. And I think -- I don't want to put words in his mouth, but Justice Scalia's point means whatever deference you are entitled to is compromised by the fact that your predecessors took a different position.
Donald B. Verrilli, Jr.: So, Mr. Chief Justice, let me be clear: In this case our position is that the Court ought not recognize a cause of action.
Samuel A. Alito, Jr.: Suppose that the defendant in this case were a U.S. corporation, but the case were otherwise identical. What result then?
Donald B. Verrilli, Jr.: In that case the possible risk of foreign relations friction would be comparable. The risk of reciprocal exposure to American companies would also exist. The difference between that case and this case, Your Honor, is that there'd be a much more substantial connection to the United States because it's an American company. The question in the case would be whether the -- that substantial connection provided sufficient justification for subjecting the United States company to these international law norms to avoid undermining the credibility of our Nation's commitment to those norms. We haven't taken a position on that question in this case because we think that the Court ought to proceed incrementally here. The case before the Court involves a foreign corporation in which there just isn't any connection to the United States at all, and it's our judgment that the Court should decide that case--
Sonia Sotomayor: --You are disavowing any forum of necessity view of the ATS? You are disavowing what other countries do or say with respect to citizens -- to aliens who are attacked?
Donald B. Verrilli, Jr.: --Our view about that, Justice Sotomayor, is that the key determinant here, and the reason why there ought not be a cause of action here, is the absence of any meaningful connection to the United States. And the question is--
Sonia Sotomayor: I asked you a question directly. Are you foregoing -- are you foregoing any forum necessity exception to the rule you've just announced?
Donald B. Verrilli, Jr.: --We don't think that the question of the availability of a forum or nonavailability of a forum is sufficient to override the absence of any connection to the United States. Now, I will say--
Samuel A. Alito, Jr.: If I could follow up on the question I asked before. I'm not asking you to say definitively which way you would come out in this hypothetical case, but from your brief I really don't understand how you would decide. Would it depend -- what would it depend on?
Donald B. Verrilli, Jr.: --Well, I think it would depend on a weighing of the strength of the interests of the United States, the foreign relations interests of the United States, in applying this narrow category of Sosa norms in order to avoid undermining the credibility--
Samuel A. Alito, Jr.: Suppose everything is the same except for--
Antonin Scalia: But we don't -- we are not very good at figuring out the foreign policy interests of the United States. And, you know, in the past we have tried to get out from under our prior case law in the sovereign immunity area of asking the State Department. And the State Department would come in here: This is good; this is bad. We abandoned all that in the sovereign immunity field. Why should we walk back into it here? Or do you intend to have us make these foreign policy decisions?
Donald B. Verrilli, Jr.: --Congress can always act in this area, Justice Scalia.
Antonin Scalia: No, but assuming Congress doesn't act. Why should -- you know, you want us to listen to the State Department case by case. Is that--
Donald B. Verrilli, Jr.: Well, actually what we are advocating here, Your Honor, is that the Court can make categorical judgments, not pure case by case factual judgments. We just think there is more than one category. There are salient differences between a situation like this one, in which there is no connection to the United States at all, or the situation like the one Justice Alito raised about an American corporation. And there are also cases in which the suit is against a direct perpetrator.
Antonin Scalia: --But we listen to the State Department as to what those categories ought to be.
Donald B. Verrilli, Jr.: Well, I think the categories are evident from the kinds of cases that have been brought. But certainly, the views of the State Department do deserve deference.
Sonia Sotomayor: Are you talking about a nexus test? That's what it sounds like to me. Has to have either an actor nexus or a act nexus, effect nexus? What are you talking?
Donald B. Verrilli, Jr.: I think what we're -- we're not -- we're talking about something different, Justice Sotomayor. The question is whether to recognize a Federal common law cause of action. I think that depends on--
Sonia Sotomayor: Either it exists or it doesn't.
Donald B. Verrilli, Jr.: --It depends on a weighing of interests, I believe, Your Honor, and that there are interests that cut against recognizing causes of acts in this area, and that's what Sosa said.
Sonia Sotomayor: I'm having trouble with this. Without question, piracy, attacks on ambassadors, we know that those were international norms in 1789. If one of those acts happened, you seem to be suggesting that, answering Justice Kagan's hypothetical, that if a Frenchman attacks an English ambassador in Switzerland, that case would never be heard in the United States because there is no nexus to the United States; is that correct?
Donald B. Verrilli, Jr.: Well, if no one ever came to the United States.
Sonia Sotomayor: Well, assuming someone came. So how is that different from here.
Donald B. Verrilli, Jr.: No. It's just -- it's not -- the connection is not an on/off switch. But our position is you need a connection in order to assess whether there is even an interest in having cause of action--
Sonia Sotomayor: So why isn't presence alone in the United States a connection?
Donald B. Verrilli, Jr.: --Well, if it's an individual perpetrator like Filartiga we think that it is because it's the direct perpetrator.
Stephen G. Breyer: If in fact in Filartiga it was done through a corporation -- the torture -- now?
Donald B. Verrilli, Jr.: If the -- if the -- it was -- I think torture has to be--
Stephen G. Breyer: Torture is done by hiring Torture, Inc. Okay? Is there or isn't there?
Donald B. Verrilli, Jr.: --If it's a norm that has to be violated by--
Stephen G. Breyer: You heard the question. I need an answer to that specific -- that specific hypothetical. Everything is the same except the torture is carried out by Torture Inc. Because my actual question is about aiding and abetting. I mean, the first part is they do it directly. Can they bring Filartiga or not -- in your view?
Donald B. Verrilli, Jr.: --If they do it directly. If they are the direct violator of a norm that they can violate directly, then yes they can.
Stephen G. Breyer: Okay. But if it's aiding and abetting?
Donald B. Verrilli, Jr.: Then if it's a foreign corporation and it occurred entirely in a foreign country.
Stephen G. Breyer: Yes. So it turns on that. And what I really want to know is what is the difference between that? Is it like the criminal law difference of accessory versus principle or what?
Donald B. Verrilli, Jr.: May I answer, Mr. Chief Justice?
John G. Roberts, Jr.: Briefly, yes.
Donald B. Verrilli, Jr.: The difference is that while you would have a comparable -- you would have a risk of friction in subjecting a foreign sovereign's acts to scrutiny in the United States, you have the reciprocity risk I mentioned. You would have to make a judgment about whether those concerns are overcome by the countervailing concern of applying the -- finding the ATS cause of action to apply U.S. norms. If it's an entirely foreign corporation with no connection to the United States, our position is the answer to that is no.
John G. Roberts, Jr.: Thank you, counsel. Mr. Hoffman you have eight minutes remaining.
Paul L. Hoffman: Thank you, Mr. Chief Justice. I would like to make three points. First, on the Bradford opinion. I think if you read the diplomatic materials that we placed before the Court, it's absolutely clear that what the British were concerned about was pillaging and plundering on land in the Sierra Leone colony. They were seeking redress for those things, for destroying libraries, for destroying Freetown, not just about things that happened on the high seas and not just about things that happened in territorial waters. It's absolutely clear that that's true, but obviously you have those materials and you can read it. And Attorney General Bradford said there was no doubt that there was an ATS action.
Ruth Bader Ginsburg: There was also a U.S. perpetrator.
Paul L. Hoffman: Well, that's true, but with respect to the presumption against extraterritoriality, it wouldn't matter if it is a U.S. perpetrator or not. And it shows exactly why the presumption can apply because it would undermine the very purposes of the statute in the best available evidence that we have about what it meant in the era. I would like to give a hypothetical that I think reveals why the U.S. Government position should not be accepted. Suppose there is an Iranian corporation that secretly supplies poison gas to the current Syrian regime in order to kill tens of thousands of Kurdish citizens. And suppose after the Asad regime is overthrown, those -- the documents revealing that poison gas transfer to the Syrian regime was made public and that Iranian corporation does business in the United States, asylum seekers who were driven out by the poison gas attacks are in the United States, maybe living in the same communities as the plaintiffs in our case, having gotten asylum in this case. Would it be the case that the Alien Tort Statute should not apply to a claim of aiding and abetting the Asad regime and murdering tens of thousands of its people? It is the modern day example of I.G. Farben. Is it the case that a modern day I.G. Farben would be exempt from the Alien Tort Statute? There is a clear, well-established doctrine of aiding and abetting in international law. It has been accepted by the lower courts. The lower courts have uniformly rejected the arguments that have been made by Respondents in this case. And I would say that the Sosa framework is -- should be given a chance to work. This Court dealt with these issues eight years ago. It set up a historical paradigm test based on many of the concerns that have been expressed here, and there are alternative doctrines that can be applied to deal with these concerns. Political question, active state, international comity, forum non conveniens, personal jurisdiction, those have not really been litigated. Whether they have been waived or not is something that the lower courts can deal with. Whether they apply the lower court--
Ruth Bader Ginsburg: Given the court's recent decisions on personal jurisdiction, and I have in mind particularly the Goodyear Tire case, is there personal jurisdiction in this case or in the case of your hypothetical?
Paul L. Hoffman: --One of the problems that we would have, Justice Ginsburg, in answering that question is that there is no record about the contacts between these defendants and -- and the jurisdiction in 2002. The Wiwa case for example where it was litigated was dealt on a factual record that went back to 1996 and 1997. So there is no record here about personal jurisdiction because it hasn't been asserted. Now if the defendants have not in fact waived personal jurisdiction, then presumably the lower courts would apply the tests that this Court has established or in the 2011 decisions. And the same would be true of forum non conveniens or any of the other defenses. They have raised other defenses in this case that have not been fully litigated. So my basic position is that the Sosa framework actually is -- works. It has actually weeded out cases. These alternative doctrines have weeded out cases, but the court should not accept the categorical positions asserted by either of the Respondents, which are the broadest categorical positions even rejected by the government, or the government's modified categorical position. Those kinds of issues can be dealt with within well-established doctrines where lower courts have a body of jurisprudence that they can use to do this. The Alien Tort Statute as was applied to human rights cases from Filartiga on is part of a trend in the world today. The trend in the world today is towards universal justice for people that -- and corporations that violate these kinds of norms. That's the trend. In fact, the United States has been the leader in that. Our government has proclaimed our leadership position to U.N. bodies and around the world.
John G. Roberts, Jr.: Well, the United Kingdom and Netherlands don't think so.
Paul L. Hoffman: Well, the United Kingdom and Netherlands have obviously asserted this position. But the Netherlands have asserted that position while at the same time 21 days after the argument in February a Dutch court gave damages to a Palestinian doctor for wrongful imprisonment and torture that occurred in Libya against two Libyan defendants that were not even present in the courtroom.
Antonin Scalia: It may have been wrong.
Paul L. Hoffman: Well, it may have been but actually it seems perfectly consistent with Dutch law, it is consistent with the exercise of universal jurisdiction in many pieces of legislation--
Antonin Scalia: I would rather listen to the Dutch government than one, one Dutch judge, frankly.
Paul L. Hoffman: --Well, the Dutch government, though, and one of the significant pieces in this case is that the Nigerian government doesn't have a position on this case any longer. The United States government has never asked for this case to be dismissed on foreign policy grounds. The United Kingdom and Dutch government have never asked for this case to be invalidated on foreign policy grounds. They have stated their position about what they think the Alien Tort Statute should mean. And if you look at the European Union brief, of which the United Kingdom and Dutch are members, the European Union says there is no issue about universal jurisdiction, there is no issue about civil jurisdiction that falls within universal jurisdiction. Their only argument is that if you accept that you should accept international opposition and exhaustion of local remedies.
Elena Kagan: And isn't that really the way to reconcile the Dutch positions? The Dutch are objecting because they think they have a fair forum, but when the judges were faced with a case arising from Libya, they thought that there was no fair forum there. And that's the difference, that in one case there was exhaustion and in the other there wasn't.
Paul L. Hoffman: I think that that's probably what the basis of the Dutch position. Our position, though, is that this -- the framework that this court established in Sosa to take the pirates of the 18th century and deal with the Alien Tort Statute with the torturers and those who commit genocide in the 21st Century was correct, and that doesn't need a radical re-evaluation as suggested by the Respondents and the United States. If there are no further questions, I'd--
John G. Roberts, Jr.: Thank you, Counsel. The case is submitted.